DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 3/11/2022 have been entered. Claim 25 has been added. 
Response to Arguments
Applicant’s arguments, see Pg. 7 line 12 - Pg. 8 line 2, and Pg. 12 line 7 - Pg. 13 line 5, filed 3/11/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of 12/20/2021 has been withdrawn. 
Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed gastric jejunal (GJ) feeding tube device for the GJ feeding of an infant or child. 
The closest prior art of record is Phillips (US Patent Pub. 20140194823). Regarding Claim 1, Phillips teaches a gastric jejunal (GJ) feeding tube device for GJ feeding of an infant or child, comprising: 
(a) a GJ button (24, See annotated Fig 28) comprising (i) a GJ button body, (ii) a gastric port, (iii) a jejunal port (44), (iv) a gastric channel, and (v) a jejunal channel, the GJ button body having a proximal surface, a distal surface, and a base opening, the gastric port and the jejunal port being positioned at the proximal surface, the base opening being positioned at the distal surface, the gastric channel and the jejunal channel extending from the gastric port and the jejunal port, respectively, to the base opening, and the jejunal channel having a mating surface ([0068]; the interior of the GJ button 24 where 42 can be mated is interpreted as the mating surface) therein; 
(b) a multi-lumen tube (tube holding  comprising16 and 18, see Fig 29,the outer tube) (i) a multi-lumen tube body, (ii) a multi-lumen tube proximal end (annotated Fig 28), and (iii) a multi-lumen tube distal end (Fig 27, distal end is towards the bottom of the figure), the multi-lumen tube body defining a gastric lumen (16) and a jejunal lumen (18), the gastric lumen and the jejunal lumen each having a proximal opening located at the multi-lumen tube proximal end and a distal opening located along the multi-lumen tube body or at the multi-lumen tube distal end (figs 27-28 show openings at proximal and distal ends connecting the tube to the channels and allowing for an outlet); and 
(c) a jejunal tube (40) comprising (i) a jejunal tube body (outer surface of 40), (ii) a jejunal tube proximal end (end closer to 44), (iii) a jejunal tube distal end Fig 27, end closer to the bottom of the page), (iv) a spring (14), and (v) a cone shaped portion (42), the jejunal tube body defining a jejunal tube passage having a proximal opening located at the jejunal tube proximal end and a distal opening located at the jejunal tube distal end, the spring being positioned within the jejunal tube body, extending therealong, and providing a kink-resistant feature thereto, and the ring being positioned at the jejunal tube proximal end, coaxially with respect to the jejunal tube body ([0068] teaches spring 14 being embedded in tube 40, and starting at proximal end 32), 
wherein: 
the jejunal tube and the GJ button are operatively connected at the cone shaped portion (42) and the mating surface, the mating surface radially compressing the cone shaped portion (42); ([0068 - 0069] teaches a cone shaped portion that mated with the interior surface of GJ button 24, and that this is a tight fit to ensure little to no leakage)
the multi-lumen tube and the GJ button are operatively connected at the multi-lumen tube proximal end and the base opening (annotated Fig 28; at the base opening the multi-lumen tube is connected to button 24); 
the jejunal tube (40) extends through the jejunal lumen (18) of the multi-lumen tube; 
the cone shaped portion (42) has a higher durometer than the jejunal tube body ([0068] teaches cone portion 42 may have a higher durometer than tube 40).
Phillips does not teach a jejunal tube including a ring; the jejunal tube and the GJ button are operatively connected at the ring and the mating surface, the mating surface radially compressing the ring; the ring has a higher durometer than the jejunal tube body or the ring having an outer diameter that does not substantially decrease distally with respect to the jejunal tube. 
While Decaria (US Patent Pub. 20050033267) teaches ([0057-0058]; Fig 5) a ring shaped connector (302) that may be used to hold a gastromy feeding tube in place. It would not be obvious to one of ordinary skill in the art to modify Phillips to include such a structure (see applicant's remarks filed 3/11/2022, Pg. 7 line 12- Pg. 8 line 2 and Pg. 12 line 7 - Pg. 13 line 5), as there are multiple components required which would defeat the purpose of the invention of Phillips. Furthermore, there is no motivation to modify the cone shaped portion of Decaria with a ring where the jejunal tube and the GJ button are operatively connected at the ring and the mating surface, the mating surface radially compressing the ring; the ring has a higher durometer than the jejunal tube body or the ring having an outer diameter that does not substantially decrease distally with respect to the jejunal tube.

    PNG
    media_image1.png
    392
    442
    media_image1.png
    Greyscale

Annotated Fig 28
Similarly, Belley et al. (US Patent Pub. 20070100295 hereinafter “Belley”) and Albrecht et al. (US Patent Pub. 20090221960 hereinafter “Albrecht”) teach ring portions that connect tubes together and have a seal formed due to compressive forces on the ring (See Belley Fig 2A, 400 and [0093]; Albrecht Fig 16, 350 and [0069]). However, neither Belley nor Albrecht provide enough teaching that would have made it obvious to one of ordinary skill in the art to modify Phillips to include a ring where the jejunal tube and the GJ button are operatively connected at the ring and the mating surface, the mating surface radially compressing the ring; the ring has a higher durometer than the jejunal tube body or the ring having an outer diameter that does not substantially decrease distally with respect to the jejunal tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783